Citation Nr: 0615279	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-28 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for status post 
thyroidectomy.  

2.  Entitlement to service connection for coronary artery 
disease.  

3.  Entitlement to service connection for rheumatoid 
arthritis.  

4.  Entitlement to service connection for hepatitis B.  

5.  Entitlement to service connection for tinea versicolor.  

6.  Entitlement to service connection for a stomach 
disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  Although the veteran initiated an appeal 
with respect to the issue of entitlement to service 
connection for peripheral neuropathy of the right upper 
extremity (claimed as right brachial plexus neuritis), this 
issue was resolved by a July 2004 RO decision granting 
service connection for the disability.

The veteran was afforded a personal hearing at the RO in May 
2005.  A transcript of the hearing testimony has been 
associated with the claims file.  

The issue of entitlement to service connection for a stomach 
disability is addressed in the REMAND that follows the order 
section of this decision.  


FINDINGS OF FACT

1.  The veteran does not currently have coronary artery 
disease, rheumatoid arthritis, or hepatitis B.  

2.  No thyroid abnormality was found on the examination for 
entrance onto active duty.

3.  A thyroid nodule present during active duty did not 
clearly and unmistakably undergo no chronic increase in 
severity during or as a result of service.  

4.  The veteran currently has a scar due to the surgical 
removal of the thyroid nodule.

5.  Tinea versicolor was not present in service and is not 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  The veteran currently has a scar due to the surgical 
removal of a thyroid nodule incurred in active service.  38 
U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  Coronary artery disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

3.  Rheumatoid arthritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  

4.  Hepatitis B was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

5.  Tinea versicolor was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson,  19 Vet. App.  473 (2006).  

The record reflects that through correspondence dated in May 
2003, prior to its initial adjudication of the claims, the RO 
provided the veteran with VCAA notice.  Although the RO did 
not specifically request the veteran to submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of any of the claims, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is warranted for the 
surgical scar associated with the removal of a thyroid 
nodule.  The disability-rating and effective-date elements of 
the claim are not currently before the Board and the 
originating agency will have the opportunity provide 
appropriate notice before deciding those elements of the 
claim.  The Board has determined that service connection is 
not warranted for any of the other claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records and pertinent post-service 
treatment records have been obtained.  The veteran has been 
afforded VA examinations in connection with his claims.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal, and he has 
done so.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.  Therefore, the Board is also satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  


II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association. 38 U.S.C.A. § 
1116(b)(3).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Status Post Thyroidectomy

Although no thyroid abnormality was identified on the 
examination for entrance onto active duty, the evidence 
clearly and unmistakably demonstrates and the veteran 
acknowledges that he was found to have a cold thyroid nodule 
at the age of 13, prior to his entrance onto active duty.  
Service medical records show that when the veteran was seen 
in the endocrine clinic in July 1970, he reported that the 
nodule was asymptomatic when it was initially found 7 and a 
half years earlier and that he had received no treatment for 
it, but had noticed an increase in the size of the nodule 
over the years but never any pain.  The diagnostic impression 
was probably non-functioning thyroid nodule; patient 
clinically euthyroid.  The veteran was placed on medication 
for the nodule in August 1970.  In October 1970, it was noted 
that he was doing well and experiencing no symptoms referable 
to the thyroid nodule.  It was believed that the nodule had 
decreased in size over the past two months.  On examination 
for discharge in November 1972, the thyroid nodule was noted 
and thyroid function studies were normal.  

On VA examination in June 2003, the veteran related that he 
was diagnosed with a cold nodule of his thyroid gland at the 
age of 13.  He stated that he received thyroid medication 
during service but stopped taking it after several weeks.  He 
stated that the nodule was removed in 1976 and that he had 
had no thyroid symptoms since then.  The physical examination 
disclosed a scar from the surgical removal of the nodule and 
no other pertinent abnormality.

Although the thyroid nodule clearly and unmistakably existed 
prior to service, the evidence does not clearly and 
unmistakably establish that it was not aggravated by service.  
In this regard, the Board notes that the veteran initially 
received medication for the nodule during service and that he 
reported in service that he had noticed over the years that 
the nodule had been increasing in size.  Moreover, it clearly 
was not an acute condition since surgery to remove the nodule 
was required in 1976.  The record reflects that the veteran 
currently has a scar as a result of the thyroidectomy.  
Accordingly, the Board concludes that service connection is 
warranted for status post thyroidectomy.  

B.  Coronary Artery Disease

The veteran contends that he currently has coronary artery 
disease as a result of herbicide exposure while serving in 
Vietnam.  The service medical records do not show any 
complaint, finding or diagnosis of any heart disability.  
Periodic service examinations show that the heart and chest 
were clinically normal.  

Private post-service medical records show that the veteran 
was seen in December 2002 complaining of fullness over the 
epigastrium.  The veteran's history of diabetes mellitus and 
hyperlipidemia were noted.  A stress echocardiogram was 
abnormal; cardiovascular disease was to be ruled out.  A 
cardiac catheterization was also performed in December 2002.  
It failed to demonstrate critical coronary artery stenosis.  
Normal left ventricular systolic function and hemodynamics 
were noted.  

On VA heart examination in July 2005, the diagnosis was 
dyspnea.  The examiner indicated that the veteran's shortness 
of breath and other symptoms were unlikely to be due to 
coronary artery disease since he had an unremarkable cardiac 
catheterization.  The examiner stated that the veteran did 
not have coronary artery disease.  

Thus, although the medical evidence shows that the presence 
of coronary artery disease was suspected, it does not show 
that the veteran was actually found to have coronary artery 
disease.  In fact, both the report of the cardiac 
catheterization and the report of the VA examination indicate 
that the veteran does not have coronary artery disease.  
Accordingly, service connection is not in order for this 
claimed disability.

C.  Rheumatoid Arthritis

The veteran claims that service connection is warranted for 
rheumatoid arthritis because it is due to his exposure to 
herbicides while serving in Vietnam.  Service medical records 
and the post-service medical evidence of record are negative 
for this disorder.  Moreover, on VA examination in June 2003, 
the veteran reported no complaints consistent with rheumatoid 
arthritis and the physical examination was negative for 
evidence of this disorder.  

The Board has considered the veteran's statements to the 
effect that he currently has rheumatoid arthritis; however, 
his lay assertions concerning matters that require medical 
expertise are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of the lack of any medical evidence showing that the 
veteran has been found to have rheumatoid arthritis, service 
connection is not in order for this claimed disability.  

D.  Hepatitis B

The veteran also contends that hepatitis B was incurred in 
service.  Although the medical evidence shows that the 
veteran has tested positive for the Hepatitis B surface 
antigen, there is no medical evidence showing that he has 
ever had active hepatitis B.  The evidence of this claimed 
disability is limited to the veteran's own statements.  As 
noted above, lay assertions concerning matters that require 
medical expertise are not competent evidence.  Id.  

In light of the lack of any medical evidence of active 
hepatitis B, the Board must conclude that service connection 
is not warranted for this claimed disability.  

E.  Tinea Versicolor 

The veteran contends that his current skin disability began 
during active service and is related to herbicide exposure 
while serving in Vietnam.  The service medical records show 
that the veteran was found to have a sebaceous cyst in the 
pelvic area in February 1971.  They do not show that he was 
found to have tinea versicolor.  The report of examination 
for discharge shows that no skin disorder was found.  
Although the veteran was found to have tinea versicolor on a 
VA examination in June 2003, there is no medical evidence 
suggesting that this disorder was present in service or until 
many years thereafter.  In addition, there is no medical 
evidence linking this disorder to herbicide exposure or 
otherwise linking the disorder to service.  Moreover, tinea 
versicolor is not subject to presumptive service connection 
on the basis of herbicide exposure. 

The evidence of a nexus between this disorder and the 
veteran's military service is limited to the veteran's own 
statements.  This is not competent evidence of the alleged 
nexus because laypersons, such as the veteran, are not 
qualified to render opinions concerning matters requiring 
medical expertise.  Id.  

Accordingly, the Board must also conclude that the 
preponderance of the evidence is against this claim.




ORDER

Entitlement to service connection for status post 
thyroidectomy is granted.  

Entitlement to service connection for coronary artery disease 
is denied.  

Entitlement to service connection for rheumatoid arthritis is 
denied.  

Entitlement to service connection for hepatitis B is denied.  

Entitlement to service connection for tinea versicolor is 
denied.  


REMAND

The record reflects that in October 2003, the veteran 
submitted a notice of disagreement with a September 2003 
rating decision denying service connection for a stomach 
disability.  He has not been provided a statement of the case 
in response to this notice of disagreement.  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded for the originating agency to 
issue a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following action:

1.  The RO or the AMC should issue a 
statement of the case on the issue of 
entitlement to service connection for a 
stomach disability and inform the veteran 
of the requirements to perfect an appeal 
with respect to this matter.  

2.  If a timely substantive appeal is 
received with respect to this issue, the 
RO or the AMC should complete the 
appropriate procedural development 
necessary for appellate review by the 
Board, and return the case to the Board 
for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


